IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRISTOPHER TONER,                          : No. 170 WAL 2016
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
THE TRAVELERS HOME AND MARINE               :
INSURANCE COMPANY,                          :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2016, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:

      Whether the Superior Court correctly determined that an insured, who signed a
      UM/UIM stacking waiver at the inception of a single vehicle policy, was not
      entitled to stack UM /UIM benefits, even though the carrier failed to obtain
      stacking waivers when second and third vehicles were added to the policy?